Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 2/19/2021 has been entered.  Claims 1, 6, 11-13, 15, 16, 18, 20, 23, 24, 26, 27, 31, 32, 41, 43, 45, 46, 49, 50, 59, 64, and 127-136 are pending.  Claims 15, 16, 18, 20, 32, 43 and 133-135 are withdrawn.  Claims 1, 6, 15, 59 and 133 were amended.

Applicant argues that amended withdrawn claim 133 should be rejoined.  The Examiner maintains the restriction requirement and will reconsider rejoinder of withdrawn claims if an allowable invention is determined.  The rejection of the composition claims and the kit claims have been separated for clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


analog" in claims 11-13 is a relative term which renders the claim indefinite.  The term "analog" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term encompasses any compound which would have similar function and the specification fails to clearly define the metes and bounds of the term.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claims 11-13 recite an analog of betaine while failing to show possession of analogs of betaine.  The specification only supports compounds of betaine and not analogs which have the same function as betaine.  Therefore applicant has not shown adequate written description of the invention.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 11-13, 23, 24, 26, 27, 31, 41, 45, 46, 49, 50, 127-131 and 136 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pehu et al. (US 5,922,649; July 13, 1999) in view of Moore et al. (US 6,460,290; October 8, 2002) and Vriesema et al. (US 8,419,820; published July 29, 2010).
Applicant’s Invention
Applicant claims a composition comprising betaine HCL, potassium phosphate tribasic and alkyl phenol ethoxylate, wherein the osmoprotectant does not comprise choline.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 11-13, 41, 45, 46 and 50 of the instant application, Pehu et al. teach methods of applying betaine and adjuvant together or separately to improve plant yield (abstract).  Betaine is taught to increase osmotic strength of cells to prevent water loss during drought (column 4, line 64 through column 5, line 1).  Betaine HCl is commercially available for use in the formulations (column 5, lines 11-15).  The adjuvant improves the absorption of the betaine into the plants and include activating agents, non-ionic surfactants and fixing agents (column 5, line 56 through column 6 line 8).  Preferably the concentration of the ingredients is about 0.01-0.5 M (10-500 mM) (column 6, lines 44-55).  With respect to claims 127-131 and 136, the formulation further comprises wetting agents, fertilizers such as the micronutrients and fungicides (column 6, lines 17-34).
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	

It is for this reason that Moore et al. is joined.
With respect to claims 23, 24, 26, 27, 31, 49, 130-134 and 136, Moore et al. teach a solid surfactant impregnated water-soluble fertilizer with aqueous concentrations that enhance nutrient retention in plants (abstract).  The formulations comprise a water-soluble fertilizer and a surfactant system comprising alkyl phenol ethoxylate that sustain water retention in plant media and nutrient levels (column 4, lines 12-18).  The water soluble fertilizers include potassium phosphate (column 5, lines 8-19).  The formulation comprise 65-99% fertilizer and 1-35% surfactant system (claim 2).
Pehu et al. and Moore et al. do not teach the tribasic form of potassium phosphate.  It is for this reason that Vriesema et al. is joined. 
Vriesema et al. teach water soluble fertilizers which demonstrate improved solubility (abstract).  Tripotassium phosphate (tribasic) is known as an anti-caking agent (column 2, lines 13-34).  The water-soluble fertilizers preferably include tribasic as a basic fertilizer (column 7, lines 26-34).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Pehu et al., Moore et al. and Vriesema et al. all teach fertilizer compositions for plants.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Pehu et al., Moore et al. and Vriesema et al. to combine betaine HCL with a fertilizer comprising alkyl phenol ethoxylate and potassium phosphate tribasic with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Pehu et al., Moore et al. and Vriesema et al. to combine two compositions known to improve water uniformity into a single formulation used for the same purpose.  One would have been motivated at the time of the invention to combine the teachings of Pehu et al., Moore et al. and Vriesema et al. to include tribasic potassium phosphate because Vriesema et al. teach it is a basic fertilizer that improves solubility of water soluble fertilizers.  Therefore, one or ordinary skill would have been motivated to combine the teachings of Pehu et al., Moore et al. and Vriesema et al. to make a plant treatment formulation comprising betaine HCL, potassium phosphate tribasic and alkyl phenol ethoxylate.  

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pehu et al. (US 5,922,649; July 13, 1999) in view of Moore et al. (US 6,460,290; October 8, 2002) and Vriesema et al. (US 8,419,820; published July 29, 2010).
Applicant’s Invention

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Claim 6 is being interpreted as all the ingredients mixed in a container with instructions.  It is well-settled law that combining printed instructions and an old product into a kit will not render the claimed invention nonobvious even if the instructions detail a new use for the product. See In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). Further, the inclusion of a package insert or label showing the "the name of drug, dosage, dosage form, route of administration, indication and direction of use" of a pharmaceutical composition is mandated by 21 CFR 201.57 and is therefore obvious to one of ordinary skill in the art. 
Pehu et al. teach methods of applying betaine and adjuvant together or separately to improve plant yield (abstract).  Betaine is taught to increase osmotic strength of cells to prevent water loss during drought (column 4, line 64 through column 5, line 1).  Betaine HCl is commercially available for use in the formulations (column 5, lines 11-15).  The adjuvant improves the absorption of the betaine into the plants and include activating agents, non-
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Pehu et al. does not teach the anti-desiccant potassium phosphate tribasic nor the anti-respirant alkyl phenol ethoxylate.
It is for this reason that Moore et al. is joined.
Moore et al. teach a solid surfactant impregnated water-soluble fertilizer with aqueous concentrations that enhance nutrient retention in plants (abstract).  The formulations comprise a water-soluble fertilizer and a surfactant system comprising alkyl phenol ethoxylate that sustain water retention in plant media and nutrient levels (column 4, lines 12-18).  The water soluble fertilizers include potassium phosphate (column 5, lines 8-19).  The formulation comprise 65-99% fertilizer and 1-35% surfactant system (claim 2).

Vriesema et al. teach water soluble fertilizers which demonstrate improved solubility (abstract).  Tripotassium phosphate (tribasic) is known as an anti-caking agent (column 2, lines 13-34).  The water-soluble fertilizers preferably include tribasic as a basic fertilizer (column 7, lines 26-34).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Pehu et al., Moore et al. and Vriesema et al. all teach fertilizer compositions for plants.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Pehu et al., Moore et al. and Vriesema et al. to combine betaine HCL with a fertilizer comprising alkyl phenol ethoxylate and potassium phosphate tribasic for application to plants with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Pehu et al., Moore et al. and Vriesema et al. to combine two compositions known to improve water uniformity into a single formulation used for the same purpose.  One would have been motivated at the time of the invention to combine the teachings of Pehu et al., Moore et al. and Vriesema et al. to include tribasic potassium phosphate because Vriesema et al. teach it is a basic fertilizer .  


Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that Pehu, Moore and Vriesema et al. would not be combinable because there are no shared components and no reasonable expectation of success.  Applicant further argues that a skilled person would not have combined Pehu, Moore and Vriesema et al. because they are directed to a different purpose.  The Examiner is not persuaded by this argument because Pehu, Moor and Vriesema et al. are all drawn to fertilizer compositions for plants.  Pehu teaches that betaine is able to increase osmotic strength of cells to prevent water loss during drought (column 4, line 64 through column 5, line 1) and Moore teach formulations comprise a water-soluble fertilizer and a surfactant system comprising alkyl phenol ethoxylate that sustain water retention in plant media and nutrient levels (column 4, lines 12-18).  Therefore, both Pehu and Moore are drawn to the In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).
Further, Applicant argues that a skilled person would not have combined Vriesema with Pehu or Moore.  The Examiner is not persuaded by this argument because Vriesema et al. does not change the operation of the primary reference Pehu and both Moore and Vriesema teach potassium phosphate and Vriesema teach that tripotassium phosphate is a water-soluble fertilizers with anti-caking properties (column 7, lines 26-34).  Therefore, one of ordinary skill would have been motivated to select potassium phosphate in tribasic form since it is a known water-soluble fertilizer with anticaking properties.

Claims 59 and 64 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pehu et al. (US 5,922,649; July 13, 1999) in view of Moore et al. (US 6,460,290; October 8, 2002) and Vriesema et al. (US 8,419,820; published July 29, 2010).
Applicant’s Invention
Applicant claims a method of increasing crop productivity by applying the composition of claim 1 to plants, a plant part or a plant seed to increase water function.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 59 and 64 of the instant application, Pehu et al. teach methods of applying betaine and adjuvant together or separately to improve plant yield (abstract).  Betaine is taught to increase osmotic strength of cells to prevent water loss during drought (column 4, line 64 through column 5, line 1).  Betaine HCl is commercially available for use in the formulations (column 5, lines 11-15).  The adjuvant improves the absorption of the betaine into the plants and include activating agents, non-ionic surfactants and fixing agents (column 5, line 56 through column 6 line 8).  Preferably the concentration of the betaine is about 0.01-0.5 M (10-500 mM) (column 6, lines 44-55).  With respect to claims 127-131 and 136, the formulation further comprises wetting agents, and fertilizers such as the micronutrients and fungicides (column 6, lines 17-34).
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Pehu et al. does not teach the anti-desiccant potassium phosphate tribasic nor the anti-respirant alkyl phenol ethoxylate.  It is for this reason that Moore et al. is joined.
With respect to claims 23, 24, 26, 27, 31, 49, 130-134 and 136, Moore et al. teach a solid surfactant impregnated water-soluble fertilizer with aqueous concentrations that enhance nutrient retention in plants (abstract).  The formulations comprise a water-soluble fertilizer and a surfactant system comprising alkyl phenol ethoxylate that sustain water retention in plant media and nutrient levels (column 4, lines 12-18).  The water soluble fertilizers include potassium phosphate (column 5, lines 8-19).  Formulation comprise 65-99% fertilizer and 1-35% surfactant system (claim 2).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Pehu et al. and Moore et al. both teach fertilizer compositions which enhance water uniformity and nutrient retention in plants.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the .  

Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive for the reasons set forth in the above response.

Claim 132 is are rejected under 35 U.S.C. 103(a) as being unpatentable over Pehu et al. (US 5,922,649; July 13, 1999) in view of Moore et al. (US 6,460,290; October 8, 2002) and Vriesema et al. (US 8,419,820; published July 29, 2010) in further view of Reeksmans et al. (US 6,413,908; July 2, 2002).
Applicant’s Invention
Applicant claims a composition comprising betaine HCL, potassium phosphate tribasic and alkyl phenol ethoxylate.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Pehu et al. and Moore et al. are discussed in the above 103 rejection.
	 
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Pehu et al. and Moore et al. do not teach the specific preservatives are selected from 1, 2-benzisothiazolin-3-one.
It is for this reason that Reeksmans et al. is joined.
Reeksmans et al. teach agrochemical compositions comprising pesticides and alcohol alkoxylates (abstract).  The formulations comprise preservatives that include 1, 2-benzisothiazolin-3-one in amounts ranging from 0.01-1% of the composition (column 4, lines 10-21).  Formulations also include anti-desiccants, such as dipotassium phosphate (column 5, lines 29-35).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
.  

Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive for the reasons set forth in the above response.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



 /JOHANN R RICHTER/          Supervisory Patent Examiner, Art Unit 1617